       Case 20-31585 Document 182 Filed in TXSB on 07/02/20 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                              ENTERED
                                                                                             07/02/2020
 IN RE:                                         §
                                                §
                                                               CASE NO. 20-31585-11
 PEARL RESOURCES LLC                            §
                                                §
                                                               CASE NO. 20-31586-11
 PEARL RESOURCES OPERATING                      §
                                                                  (Chapter 11)
 CO. LLC                                        §
      Debtors                                   §
                                                §
                                                             Jointly Administered Under
                                                §
                                                                Case No. 20-31585-11
                                                §
                                                            Judge Eduardo V. Rodriguez
                                                §

                      ORDER SCHEDULING A HEARING TO
                  CONSIDER CONFIRMATION OF THE PLAN AND
                FIXING DEADLINES FOR VOTING AND OBJECTIONS
                            [Docket Nos. 179 and 180]

        The Court having received the Debtors’ Plan of Reorganization for Small Business Under
Subchapter V of Chapter 11 on July 1, 2020, and having received and reviewed the Debtors’
emergency request to schedule a hearing to consider Confirmation of the Plan and to fix deadlines
for voting on the Plan and objecting to the Plan; hereby

       ORDERS THAT:

       1.      A copy of this order and the proposed plan (the “Plan”), a ballot(s) and any
supporting statements (collectively, the “Solicitation Package”) shall be deposited in the mail to
all known creditors and interest holders and parties-in-interest on or before July 9, 2020.

       2.      August 6, 2020 at 12:00 noon (Houston Time) is the deadline for filing ballots
accepting or rejecting the Plan. All ballots must be served by fax, electronic mail or hand
delivery to Walter J. Cicack, Hawash Cicack & Gaston LLP, 3401 Allen Parkway, Suite 200,
Houston, Texas 77019, Fax (713) 658-9015, e-mail wcicack@hcgllp.com, prior to the foregoing
deadline in order to be counted. The form of ballot submitted by the Debtors is approved.

       3.      August 6, 2020 at 12:00 noon (Houston Time) is the deadline for filing and
serving written objections to confirmation of the Plan. Any objections must be filed with the
Clerk of this Court and must be served by facsimile, electronic mail, mail or hand delivery on or
before such date on Walter J. Cicack, Hawash Cicack & Gaston LLP, 3401 Allen Parkway, Suite
200, Houston, Texas 77019, Fax (713) 658-9015, e-mail wcicack@hcgllp.com.
       Case 20-31585 Document 182 Filed in TXSB on 07/02/20 Page 2 of 2




     4.      The court will conduct an electronic hearing to consider confirmation of the plan
on August 13, 2020 at 9:00 a.m.. (Houston Time).




                   July 02, 2020




                                             2
